ACCEPTED
                                                                                     01-15-00396-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               11/23/2015 2:30:50 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


              CASE NO. 01-15-00396-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                  IN THE FIRST COURT OF APPEALS
                                              11/23/2015 2:30:50 PM
                         HOUSTON, TEXAS       CHRISTOPHER A. PRINE
              _______________________________________  Clerk


                               John W. Hankins

                                        v.

                                Sarah T. Harris

              _______________________________________

            On Appeal from the 333rd Judicial District Court
                        of Harris County, Texas
                  Trial Court Case No. 2014–01360
             _______________________________________

                     APPELLANT’S FIRST UNOPPOSED
            MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

         Appellant, John W. Hankins requests a 7–day extension to file his

reply brief and for good cause, would show as follows:

1.       Hankins’ reply brief is due on November 23, 2015.

2.       This is Hankins’ first motion for extension of time to file his reply

brief.

3.       Hankins respectfully requests a 7–day extension to file his reply brief

so that the undersigned can adequately prepare the same.

                                         1
4.    The undersigned’s litigation docket during the last two weeks has

prevented him from completing Hankins’ reply brief in this case.

Specifically, the undersigned:

          Prepared and filed a brief on the merits with the Supreme Court
           of Texas on November 12, 2015, in the case–styled and
           numbered, Ex parte Norman Crittenden, Case No. 15–0184.

          Prepared and filed a brief on the merits with the Supreme Court
           of Texas on November 12, 2015, in the case–styled and
           numbered, McLean v. Livingston, Case No. 15–0100.

          Prepared and filed a reply brief on the merits with the Supreme
           Court of Texas on November 12, 2015, in the case–styled and
           numbered, Steve Bumpas Custom Homes, Inc. v. Chris
           Wallace, et al, Case No. 15–0321.

          Prepared and filed a motion for rehearing with the Supreme
           Court of Texas on November 10, 2015, in the case–styled and
           numbered, Worldwide Clinical Trials v. Arnold, Case No. 14–
           0786.

          Prepared and prosecuted a jury trial on November 18, 2015.

          Prepared and presented a CLE seminar in El Paso on November
           19, 2015.

5.    Also, the undersigned’s grandmother passed away last week. The

undersigned attended her funeral on November 20, 2015, which caused

him to be out of the office.

6.    Also, the undersigned had various meetings, prepared motions and

briefs to be filed in other cases, prepared responses to motions, attended



                                    2
hearings, and conducted activities usually associated with a litigation

practice in the last two weeks.

7.    As such, the undersigned has not had sufficient time to prepare the

reply brief in this case.

8.    Pursuant to TEX. R. APP. P. 10.3, the undersigned conferred with

counsel for the Appellee, and counsel is unopposed to this motion.

      FOR THESE REASONS, Appellant prays that this Honorable Court

grant this motion for extension of time and extend the deadline for filing

his reply brief to November 30, 2015, and requests all other relief to which

he may be entitled.

                                   Respectfully submitted,

                                   LEYH, PAYNE & MALLIA, PLLC


                                   By: /s/ Sean M. Reagan
                                         Sean Michael Reagan
                                         sreagan@lpmfirm.com
                                         Texas Bar No. 24046689
                                         9545 Katy Freeway, Suite 200
                                         Houston, Texas 77024
                                         Telephone: 713-785-0881
                                         Facsimile: 713-784-0884

                                   ATTORNEY FOR APPELLANT




                                     3
                      CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document has been served
to all interested parties of record on November 23, 2015 as follows:

Brian B. Kilpatrick                             Via Email
H. Fred Cook                                    Via Email
Wilson, Cribbs & Goren, P.C.
2500 Fannin Street
Houston, Texas 77002

Jarrett L. Ellzey                               Via Email
W. Craft Hughes                                 Via Email
Hughes Ellzey, L.L.P.
2700 Post Oak Blvd., Suite 1120
Galleria Tower I
Houston, Texas 77056

Hartley Hampton                                 Via Email
Hampton & King
3 Riverway, Suite 910
Houston, Texas 77056

William Feldman                                 Via Email
Michael J. Mazzone                              Via Email
Michael T. Powell                               Via Email
Robert Carlton                                  Via Email
Haynes & Boone, LLP
1221 McKinney Street, Suite 2100
Houston, Texas 77010-2007


                                                /s/ Sean M. Reagan
                                                Sean M. Reagan




                                      4